DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 5/12/2022 have been entered.
Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0202876 (’876) and US 7,341,744 (‘744) in view of Velazquez et al., Current Concepts in Colonic Disorders, 2012, pages 67-84. ‘876 and Velazquez et al. are references of record.
‘876 teaches proanthocyanidin polymer crofelemer as useful in treating GI disorders such as secretory diarrhea (see the abstract). ‘876 teaches the effective amount as 10-2000mg (see claim 35).  ‘876 teaches Secretory diarrheal disorders of various etiologies share the common feature of excessive Cl− secretion. Intestinal fluid secretion involves Cl− influx into enterocytes though a Na+/K+/2Cl− symporter on the basolateral membrane, and Cl− efflux through apical (lumen-facing) Cl− channels (see [0051]). ‘876 teaches crofelemer modulate Cl− secretion in a cell, comprising contacting a cell comprising a calcium-activated chloride channel (CaCC) (claim 1).
‘744 teaches the enteric coated composition comprising proanthocyanidin polymer isolated from C. Lechleri for treating secretory diarrhea (see the abstract, also claims 1 and 2). ‘744 teaches the  proanthocyanidin polymer can be formulated into various dosage forms such as liquid formulation (see col. 12, line 54 bridging col. 13, line 6).
The primary references do not expressly teach crofelemer as useful to treat congenital diarrheal disorder.
Velazquez et al. teaches there are various kinds of secretary diarrhea, and congenital defect in brush border Cl-/HCO3- is one of the secretary diarrhea (see page 68, Section 2.1.1). 
It would have been obvious to one of ordinary skill in the art to employ crofelemer in a method to treat secretory diarrhea associated with congenital diarrheal disorder (CDD).
One of ordinary skill in the art would have been motivated to employ crofelemer in a method to treat secretory diarrhea associated with CDD.  Since crofelemer is well-known to be effective in modulating Cl− secretion and effective in treating secretory diarrhea, employing crofelemer in a method to treat any known form of secretory diarrhea including CDD would be reasonably expected to be effective. Furthermore, the herein claimed results after taking the proanthocyanidin polymer would be considered the beneficial effects after proanthocyanidin polymer such as crofelemer is taken.  The examiner notes that crofelemer would be reasonably expected to be effective regardless of the age of the patients.  Therefore, employing crofelemer to infants or adult to treat CDD would be reasonably expected to be similar effective.
Response to Arguments
Applicant's arguments filed 5/12/2022 averring Velazquez et al.’s failure to provide motivation to treat congenital secretory diarrhea have been fully considered but they are not persuasive. Specifically, the applicant argues that Velazquez et al. merely teaches infectious secretory diarrhea and is different from congenital diarrheal disorder.  Therefore, applicant argues that the cited prior art does not provide motivation to one of ordinary skill in the art to employ Crofelemer in a method of treating congenital diarrheal disorder. Such arguments have been fully considered, but are not found persuasive. The examiner notes that it is well-known in the art that Secretory diarrheal disorders of various etiologies share the common feature of excessive Cl− secretion. It is also known that congenital diarrheal disorder is one type of secretory diarrheal disorders. Therefore, it shares that common feature of excessive Cl− secretion. Since the herein claimed compound, Crofelemer, is a well-known anti-secretory compound, it would be reasonably expected to be effective to treat all kinds of secretory diarrhea including congenital diarrheal disorders.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627